SUMMARY OPINION
NIERENGARTEN, Judge.
FACTS
Relator Dennis Marx was employed by respondent ITT Continental Baking from *708March 1983 to October 1983. In October 1983, Marx was “bumped” from his position by a worker with more seniority, pursuant to the collective bargaining agreement negotiated between ITT and the employees’ union. Marx was offered part-time work (at least 16 hours a week) or vacation relief work which would have given him nearly the same hours he previously enjoyed. The proposed work assignments were in accord with the collective bargaining agreement and paid the same hourly wage as his former position. Marx rejected the offers and left the company.
DECISION
The Commissioner found the employer was willing to reassign Marx to either a part-time or vacation relief position after he was “bumped”. There is evidence in the record which reasonably supports the determination that such positions were offered to Marx. Thus, the Commissioner’s conclusions that Marx voluntarily and without good cause attributable to the employer discontinued his employment with the employer must be affirmed. White v. Metropolitan Medical Center, 332 N.W.2d 25 (Minn.1983). Marx’s voluntary termination disqualified him from collecting unemployment compensation benefits pursuant to Minn.Stat. § 268.09, subd. 1(1) (Supp.1983).
Affirmed.